CNA Financial Corporation
$350,000,000
Debt Securities
      

     
 
  New York, New York
 
  November 9, 2009

To the Representatives
named in Schedule I hereto
of the several Underwriters named
in Schedule II hereto
Ladies and Gentlemen:
             CNA Financial Corporation, a Delaware corporation (the “Company”),
proposes to sell to the several underwriters named in Schedule II hereto (the
“Underwriters”), for whom you (the “Representatives”) are acting as
representatives, $350,000,000 aggregate principal amount of its 7.350% Notes due
2019 (said Notes to be issued and sold by the Company being hereinafter called
the “Securities”) to be issued pursuant to the provisions of an Indenture dated
as of March 1, 1991, between the Company and The Bank of New York Mellon Trust
Company, N.A., as successor to J. P. Morgan Trust Company, National Association
(formerly known as The First National Bank of Chicago), as Trustee (the
“Trustee”), as supplemented by the first supplemental indenture, dated as of
October 15, 1993, and by the second supplemental indenture, dated as of
December 15, 2004 between the Company and the Trustee (as so supplemented, the
“Indenture”). To the extent there are no additional Underwriters listed on
Schedule II other than you, the term Representatives as used herein shall mean
you, as Underwriters, and the terms Representatives and Underwriters shall mean
either the singular or plural as the context requires. Any reference herein to
the Registration Statement, the Basic Prospectus, any Preliminary Final
Prospectus or the Final Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Exchange Act on or before the Effective Date of the
Registration Statement or the issue date of the Basic Prospectus, any
Preliminary Final Prospectus or the Final Prospectus, as the case may be; and
any reference herein to the terms “amend”, “amendment” or “supplement” with
respect to the Registration Statement, the Basic Prospectus, any Preliminary
Final Prospectus or the Final Prospectus shall be deemed to refer to and include
the filing of any document under the Exchange Act after the Effective Date of
the Registration Statement, or the issue date of the Basic Prospectus, any
Preliminary Final Prospectus or the Final Prospectus, as the case may be, deemed
to be incorporated therein by reference. Certain terms used herein are defined
in Section 20 hereof.
1.          Representations and Warranties. The Company represents and warrants
to, and agrees with, each Underwriter that:
             (a)          The Company meets the requirements for use of Form S-3
under the Act and has prepared and filed with the Commission a registration
statement (the file number of which is set forth in Schedule I hereto) on Form
S-3, including a related basic prospectus, for registration under the Act of the
offering and sale of the Securities. Such Registration Statement, including any
amendments thereto filed prior to the Execution Time, have been declared
effective by the Commission. The Company may have filed with the Commission, as
part of an amendment to the Registration Statement or pursuant to Rule 424(b),
one or more Preliminary Final Prospectuses, each of which has previously been
furnished to you. The Company will file with the Commission a final prospectus
supplement relating to the Securities in accordance with Rule 424(b). As filed,
such final prospectus supplement shall contain all information required by the
Act and the rules thereunder, and, except to the extent the Representatives
shall agree in writing to a modification, shall be in all substantive respects
in the form furnished to you prior to the Execution Time or, to the extent not
completed at the Execution Time, shall contain only such specific

 



--------------------------------------------------------------------------------



 



additional information and other changes (beyond that contained in the Basic
Prospectus and any Preliminary Final Prospectus) as the Company has advised you,
prior to the Execution Time, will be included or made therein. The Registration
Statement, at the Execution Time, meets the requirements set forth in
Rule 415(a)(1)(x).
             (b)          On the Effective Date, the Registration Statement did
or will, and when the Final Prospectus is first filed (if required) in
accordance with Rule 424(b) and on the Closing Date (as defined herein), the
Final Prospectus (and any supplement thereto) will, comply in all material
respects with the applicable requirements of the Act, the Exchange Act and the
Trust Indenture Act and the respective rules thereunder; on the Effective Date
and at the Execution Time, the Registration Statement did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; on the Effective Date and on the Closing Date, the Indenture did or
will comply in all material respects with the applicable requirements of the
Trust Indenture Act and the rules thereunder; and as of its date and on the
Closing Date and any settlement date, the Final Prospectus (together with any
supplement thereto) will not, include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representations or warranties as to
(i) that part of the Registration Statement which shall constitute the Statement
of Eligibility (Form T-1) under the Trust Indenture Act, of the Trustee or
(ii) the information contained in or omitted from the Registration Statement or
the Final Prospectus (or any supplement thereto) in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Underwriter through the Representatives specifically for inclusion in the
Registration Statement or the Final Prospectus (or any supplement thereto), it
being understood and agreed that the only such information furnished by or on
behalf of any Underwriters consists of the information described as such in
Section 8(b) hereof.
             (c)          As of the Applicable Time, (i) the Disclosure Package,
when taken together as a whole, and (ii) each electronic road show, when taken
together with the Disclosure Package, does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 8(b) hereof.
             (d)          The Company agrees, unless previously paid, to pay the
fees required by the Commission relating to the Securities.
             (e)          At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) relating to the
Securities, the Company was not and is not an Ineligible Issuer (as defined in
Rule 405), without taking account of any determination by the Commission
pursuant to Rule 405 that it is not necessary that the Company be considered an
Ineligible Issuer.
             (f)          As of the time of its first use, each Issuer Free
Writing Prospectus does not or will not include any information that conflicts
with the information contained in the Registration Statement, including any
document incorporated therein and any prospectus supplement deemed to be a part
thereof that has not been superseded or modified. The foregoing sentence does
not apply to statements in or omissions from the Disclosure Package based upon
and in conformity with written information furnished to the Company by any
Underwriter through the Representatives specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Underwriter consists of the information described as such in Section 8(b)
hereof.

2            



--------------------------------------------------------------------------------



 



             (g)          The Notes conform in all material respects to the
description thereof contained in the Final Prospectus.
             (h)          The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware with full corporate power and authority to own or lease, as the case
may be, and to operate its properties and conduct its business as described in
the Disclosure Package and the Final Prospectus, and other than as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each jurisdiction which requires such
qualification.
             (i)          Each of the Material Subsidiaries is validly existing
as an insurance company (other than The Continental Corporation, which is
validly existing as a New York business corporation, CNA Surety Corporation,
which is validly existing as a Delaware corporation and CNA National Warranty
Corporation, which is validly existing as an Arizona corporation) and is
authorized to transact its appropriate business under the insurance code of its
domiciliary state, with full corporate power and authority to own its properties
and conduct its business as described in the Disclosure Package and the Final
Prospectus, and is duly licensed to do business as a foreign insurer and is
authorized to transact its appropriate business under the laws of each
jurisdiction which requires such licensure wherein it owns or leases material
properties or conducts material business, except where the failure to be so
licensed could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
             (j)          All the outstanding shares of capital stock of each
Material Subsidiary have been duly and validly authorized and issued and are
fully paid and nonassessable, and, except as otherwise set forth in the
Disclosure Package and the Final Prospectus, all outstanding shares of capital
stock of the Material Subsidiaries are owned by the Company either directly or
through wholly owned subsidiaries (except for CNA Surety Corporation, of which
the Company owns approximately 62%) free and clear of any security interests,
claims, liens or encumbrances, except where the existence of any such security
interest, claim, lien or encumbrance, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
             (k)          The Company’s authorized equity capitalization is as
set forth in the Disclosure Package and the Final Prospectus; the capital stock
of the Company conforms in all material respects to the description thereof
contained in the Disclosure Package and the Final Prospectus; the Securities
have been duly and validly authorized and when executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Underwriters in accordance with the terms of this Agreement, will be
entitled to the benefits of the Indenture and will be valid and binding
obligations of the Company, enforceable in accordance with their terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity.
             (l)          There is no franchise, contract or other document of a
character required to be described in the Registration Statement, the Disclosure
Package or the Final Prospectus, or to be filed as an exhibit thereto, which is
not described or filed as required.
             (m)          This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms (except as rights to
indemnification and contribution hereunder may be limited by applicable law and
subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law).
             (n)          The Indenture has been duly qualified under the Trust
Indenture Act, and has been duly authorized, executed and delivered by the
Company and is a valid and binding agreement of the Company, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity. The Indenture conforms in all

3            



--------------------------------------------------------------------------------



 



material respects to the description thereof in the Registration Statement, the
Disclosure Package and the Final Prospectus.
             (o)          The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Final Prospectus will not be, an “investment company” as
defined in the Investment Company Act of 1940, as amended.
             (p)          No consent, approval, authorization, filing with or
order of any court or governmental agency or body is required to be obtained by
the Company in connection with the transactions contemplated herein, except such
as have been or will be obtained under the Act and the Exchange Act and such as
may be required under the blue sky laws of any jurisdiction in connection with
the purchase and distribution of the Securities by the Underwriters in the
manner contemplated herein and in the Disclosure Package and the Final
Prospectus.
             (q)          Neither the issue and sale of the Securities
(including the application of the proceeds therefrom as described in the Final
Prospectus) nor the consummation of any other of the transactions herein
contemplated nor the fulfillment of the terms hereof will conflict with, result
in a breach or violation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its Material Subsidiaries
pursuant to, (i) the charter or by-laws of the Company or any of its Material
Subsidiaries, (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its Material
Subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its Material Subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its Material
Subsidiaries or any of its or their properties, except, with respect to clauses
(ii) and (iii) above, for such conflicts, breaches, violations or impositions
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
             (r)          No holders of securities of the Company have rights to
the registration of such securities under the Registration Statement.
             (s)          The consolidated historical financial statements of
the Company and its consolidated subsidiaries included or incorporated by
reference in the Final Prospectus, the Disclosure Package and the Registration
Statement present fairly in all material respects the financial condition,
results of operations and cash flows of the Company as of the dates and for the
periods indicated, comply as to form with the applicable accounting requirements
of the Act and the Exchange Act and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The
selected financial data set forth under the caption “Selected Financial Data” in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2008
(the “Annual Report”) fairly present in all material respects, on the basis
stated in the Annual Report, the information included therein.
             (t)          No action, suit or proceeding by or before any court
or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries or its or their property is pending or, to
the knowledge of the Company, threatened that (i) could reasonably be expected
to have a material adverse effect on the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or (ii) could
reasonably be expected to have a Material Adverse Effect except, in the case of
(i) and (ii), as set forth in or contemplated in the Disclosure Package and the
Final Prospectus (exclusive of any supplement thereto).
             (u)          Except as could not reasonably be expected to have a
Material Adverse Effect, each of the Company and each of its Material
Subsidiaries owns or leases all such properties as are necessary to the conduct
of its operations as presently conducted.

4            



--------------------------------------------------------------------------------



 



             (v)          Neither the Company nor any subsidiary is in violation
or default of (i) any provision of its charter or bylaws, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject (except in any
case in which such violation or default could not reasonably be expected to have
a Material Adverse Effect, and except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto)), or (iii) any statute, law, rule, regulation, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties, as applicable (except in any case in which
such violation or default could not reasonably be expected to have a Material
Adverse Effect, and except as set forth in or contemplated in the Disclosure
Package and the Final Prospectus (exclusive of any supplement thereto)).
             (w)          Deloitte & Touche LLP, who have certified certain
financial statements of the Company and its consolidated subsidiaries and
delivered their reports with respect to the audited consolidated financial
statements and schedules included or incorporated by reference in the Disclosure
Package and the Final Prospectus, are independent registered public accountants
with respect to the Company within the meaning of the Act and the applicable
published rules and regulations thereunder.
             (x)          There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid by the Company in connection with the execution and
delivery of this Agreement or the issuance or sale by the Company of the
Securities.
             (y)          Except as could not reasonably be expected to have a
Material Adverse Effect, and except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto), no labor problem or dispute with the employees of the Company or any
of its Material Subsidiaries exists or, to the Company’s knowledge, is
threatened or imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or its Material Subsidiaries’
principal suppliers, contractors or customers.
             (z)          The Company and its Material Subsidiaries possess all
licenses, certificates, permits and other authorizations issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such a
license, certificate, permit and other authorization could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
neither the Company nor any such subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto).
             (aa)          Except as disclosed in the Disclosure Package and the
Final Prospectus, the Company has not taken, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
             (bb)          The Company and its Material Subsidiaries own,
possess, license or have other rights to use, on reasonable terms, all material
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names (collectively, the “Intellectual Property”) currently employed by
them in connection with the businesses of the Company and its Material
Subsidiaries as now conducted or as proposed in the Disclosure Package and the
Final Prospectus to be conducted, except where the failure to so own, possess,
license or otherwise use on reasonable terms could not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
could not reasonably be expected to have a Material Adverse Effect, to the
Company’s knowledge: (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no material infringement by third

5            



--------------------------------------------------------------------------------



 



parties of any such Intellectual Property; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the rights of the Company or any of its Material Subsidiaries in or
to any such Intellectual Property, and the Company and each of its Material
Subsidiaries is unaware of any facts which would form a reasonable basis for any
such claim; (d) there is no pending or threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property, and the Company and each of its Material Subsidiaries is unaware of
any facts which would form a reasonable basis for any such claim; and (e) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any of its Material
Subsidiaries infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company and each of
its Material Subsidiaries is unaware of any other fact which would form a
reasonable basis for any such claim.
             (cc)          There has been no failure in any material respect on
the part of the Company and, to the Company’s knowledge, any of the Company’s
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes Oxley Act”).
             (dd)          Except as disclosed in the Registration Statement,
the Disclosure Package and the Final Prospectus, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act) that are effective in all material respects in providing
reasonable assurance that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the Commission, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate to allow timely decisions regarding required
disclosure. Except as disclosed in the Registration Statement, the Disclosure
Package and the Final Prospectus, the Company maintains a system of internal
control over financial reporting sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with US GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
             (ee)          Each Material Subsidiary of the Company that is
engaged in the business of insurance or reinsurance (each an “Insurance
Subsidiary”, collectively the “Insurance Subsidiaries”) is licensed or
authorized to conduct an insurance or reinsurance business, as the case may be,
under the insurance statutes of each jurisdiction in which the conduct of its
business requires such licensing or authorization, except for such jurisdictions
in which the failure of the Insurance Subsidiary to be so licensed or authorized
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company and the Insurance Subsidiaries have made
all required filings under applicable insurance statutes in each jurisdiction
where such filings are required, except for such filings the failure of which to
make could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. Each of the Insurance Subsidiaries has all other
necessary authorizations, approvals, orders, consents, certificates, permits,
registrations and qualifications (“Authorizations”), of and from all insurance
regulatory authorities necessary to conduct their respective existing businesses
as described in the Disclosure Package and the Final Prospectus, except where
the failure to have such Authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and no
Insurance Subsidiary has received any notification from any insurance regulatory
authority to the effect that any additional Authorizations are needed to be
obtained by any Insurance Subsidiary in any case where it could reasonably be
expected that the failure to obtain such additional Authorizations or the
limiting of the writing of such business, individually or in the aggregate,
would have a Material Adverse Effect, and, except as described in the Disclosure
Package and the Final Prospectus, no insurance regulatory authority having
jurisdiction over any Insurance Subsidiary has issued any order or decree
impairing, restricting or

6           



--------------------------------------------------------------------------------



 



prohibiting (i) the payment of dividends by any Insurance Subsidiary to its
parent, other than those restrictions applicable to insurance or reinsurance
companies under such jurisdiction generally, or (ii) the continuation of the
business of the Company or any of the Insurance Subsidiaries in all material
respects as presently conducted, in each case except where such orders or
decrees could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
             (ff)          Except as described in the Disclosure Package and the
Final Prospectus, (i) all ceded reinsurance and retrocessional treaties,
contracts, agreements and arrangements (“Reinsurance Contracts”) to which the
Company or any Insurance Subsidiary is a party and as to which any of them
reported recoverables, premiums due or other amounts in its most recent
statutory financial statements are in full force and effect, except where the
failure of such Reinsurance Contracts to be in full force and effect could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (ii) neither the Company nor any Reinsurance Subsidiary has
received any notice from any other party to any Reinsurance Contract that such
other party intends not to perform such Reinsurance Contract in any material
respect, and the Company has no knowledge that any of the other parties to such
Reinsurance Contracts will be unable to perform their respective obligations
thereunder in any material respect, except where (A) the Company or the
Insurance Subsidiary has established reserves in its financial statements which
it deems adequate for potential uncollectible reinsurance or (B) such
nonperformance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
             (gg)          Except as described in the Disclosure Package and the
Final Prospectus, the Company has no knowledge of any threatened or pending
downgrading of the Company’s or any of its subsidiaries’ claims-paying ability
rating or financial strength rating by A.M. Best Company, Inc., Standard &
Poor’s Rating Group, Moody’s Investor Service, Inc., Fitch Ratings, Ltd. or any
other “nationally recognized statistical rating organizations,” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act, which currently
has publicly released a rating of the claims-paying ability or financial
strength of the Company or any subsidiary.
             (hh)          The repurchase by the Company of its 2008 Senior
Preferred Stock, no par value, will not violate any insurance or other law,
rule, regulation or other order applicable to the Company or any of its Material
Subsidiaries, except for any such violations that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
             (ii)           Except as disclosed in the Registration Statement,
the Disclosure Package and the Final Prospectus, the Company does not intend to
use any of the proceeds from the sale of the Securities hereunder to repay any
outstanding debt (other than publicly traded debt securities of the Company)
owed to any affiliate of any of the Underwriters.
             (jj)           Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
             (kk)          The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money

7            



--------------------------------------------------------------------------------



 



Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
             (ll)          Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
              Any certificate signed by any officer of the Company and delivered
to the Representatives or counsel for the Underwriters in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Underwriter.
2.          Purchase and Sale. Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
agrees to sell to each Underwriter, and each Underwriter agrees, severally and
not jointly, to purchase from the Company, at the purchase price set forth in
Schedule I hereto, the principal amount of Securities set forth opposite such
Underwriter’s name in Schedule II hereto.
3.          Delivery and Payment. Delivery of and payment for the Securities
shall be made on the date and at the time specified in Schedule I hereto, or at
such time on such later date not more than three Business Days after the
foregoing date as the Representatives shall designate, which date and time may
be postponed by agreement between the Representatives and the Company or as
provided in Section 9 hereof (such date and time of delivery and payment for the
Securities being herein called the “Closing Date”). Delivery of the Securities
shall be made to the Representatives for the respective accounts of the several
Underwriters against payment by the several Underwriters through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to an account specified by
the Company. Delivery of the Securities shall be made through the facilities of
The Depository Trust Company unless the Representatives shall otherwise
instruct.
4.          Offering by Underwriters. It is understood that the several
Underwriters propose to offer the Securities for sale to the public as set forth
in the Final Prospectus.
5.          Agreements. The Company agrees with the several Underwriters that:
(a)          Prior to the termination of the offering of the Securities, the
Company will not file any amendment of the Registration Statement or supplement
(including the Final Prospectus or any Preliminary Final Prospectus) to the
Basic Prospectus unless the Company has furnished you a copy for your review
prior to filing and will not file any such proposed amendment or supplement to
which you reasonably object in writing. The Company will cause the Final
Prospectus, properly completed, and any supplement thereto to be filed in a form
approved by the Representatives (which approval shall not be unreasonably
withheld) with the Commission pursuant to the applicable paragraph of Rule
424(b) (without reliance on Rule 424(b)(8)) within the time period therein
prescribed and will provide evidence satisfactory to the Representatives of such
timely filing. The Company will promptly advise the Representatives (1) when the
Final Prospectus, and any supplement thereto, shall have been filed (if
required) with the Commission pursuant to Rule 424(b), (2) when, prior to
termination of the offering of the Securities, any amendment to the Registration
Statement shall have been filed or become effective, (3) of any request by the
Commission or its staff for any amendment of the Registration Statement, or for
any supplement to the Final Prospectus or for any additional information, (4) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or of any notice pursuant to Rule 401(g)(2) of the
Act that would prevent its use or the institution or threatening of any
proceeding for that purpose and (5) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the institution or threatening of any
proceeding for such purpose. The Company will use its reasonable best efforts to
prevent the issuance of any such stop order or the

8            



--------------------------------------------------------------------------------



 



occurrence of any such suspension or prevention and, upon such issuance,
occurrence or prevention, to obtain as soon as possible the withdrawal of such
stop order or relief from such occurrence or prevention, including, if
necessary, by filing an amendment to the Registration Statement or a new
registration statement and using its reasonable best efforts to have such
amendment or new registration statement declared effective as soon as
practicable. The Company will, as soon as practicable after the execution of
this Agreement, file the Issuer Free Writing Prospectus identified in
Schedule III hereto with the Commission as an “issuer free writing prospectus”
pursuant to Rule 433.
(b)          If there occurs an event or development as a result of which the
Disclosure Package would include an untrue statement of a material fact or would
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances then prevailing, not misleading, the Company
will notify promptly the Representatives so that any use of the Disclosure
Package may cease until it is amended or supplemented.
(c)          If, at any time when a prospectus relating to the Securities is
required to be delivered under the Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172), any event occurs as a result
of which the Final Prospectus as then supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, or if it shall be necessary to amend the Registration
Statement, file a new registration statement or supplement the Final Prospectus
to comply with the Act or the Exchange Act or the respective rules thereunder,
including in connection with use or delivery of the Final Prospectus, the
Company promptly will (1) notify the Representatives of such event, (2) prepare
and file with the Commission, subject to the first sentence of paragraph (a) of
this Section 5, an amendment or supplement or new registration statement which
will correct such statement or omission or effect such compliance, (3) use its
reasonable best efforts to have any amendment to the Registration Statement or
new registration statement declared effective as soon as practicable in order to
avoid any disruption in use of the Final Prospectus and (4) supply any
supplemented Final Prospectus to you in such quantities as you may reasonably
request.
(d)          As soon as practicable, the Company will make generally available
to its security holders and to the Representatives an earnings statement or
statements of the Company and its subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158.
(e)          The Company will furnish to the Representatives and counsel for the
Underwriters, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172), as
many copies of each Preliminary Final Prospectus, the Final Prospectus and each
Issuer Free Writing Prospectus and any supplement thereto as the Representatives
may reasonably request.
(f)          The Company will use its reasonable best efforts to arrange, if
necessary, for the qualification of the Securities for sale under the laws of
such jurisdictions as the Representatives may designate and will maintain such
qualifications in effect so long as required for the distribution of the
Securities; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the offering or sale of the Securities, in any jurisdiction
where it is not now so subject or take any action which would subject the
Company to taxation in any jurisdiction where it is not already subject to
taxation.
(g)          The Company agrees that, unless it obtains the prior written
consent of the Representatives, and each Underwriter, severally and not jointly,
agrees with the Company that, unless it obtains the prior written consent of the
Company, it has not made and will not make any offer relating to the Securities
that would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a “free writing prospectus” (as defined in Rule 405) required to be
filed by the Company with the Commission or retained

9            



--------------------------------------------------------------------------------



 



by the Company under Rule 433; provided that the prior written consent of the
parties hereto shall be deemed to have been given in respect of any Free Writing
Prospectuses including information consistent with Schedule III hereto. Any such
free writing prospectus consented to by the Representatives or the Company is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
agrees that (x) it has treated and will treat, as the case may be, each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and
(y) it has complied and will comply, as the case may be, with the requirements
of Rules 164 and 433 applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.
(h)          Until the Closing Date set forth in Schedule I hereto, the Company
will not, without the prior written consent of the Representatives, offer, sell
or contract to sell, or otherwise dispose of, directly or indirectly, or
announce the offering of, any debt securities issued or guaranteed by the
Company (other than the Securities).
(i)          Except as disclosed in the Disclosure Package and the Final
Prospectus, the Company will not take, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
(j)          The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation, printing or reproduction and filing with
the Commission of the Registration Statement (including financial statements and
exhibits thereto), the Basic Prospectus, each Preliminary Final Prospectus, the
Final Prospectus and each Issuer Free Writing Prospectus, and each amendment or
supplement to any of them; (ii) the printing (or reproduction) and delivery
(including postage, air freight charges and charges for counting and packaging)
of such copies of the Registration Statement, the Basic Prospectus, each
Preliminary Final Prospectus, the Final Prospectus and each Issuer Free Writing
Prospectus, and all amendments or supplements to any of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iii) the preparation, printing, authentication, issuance and
delivery of certificates for the Securities, including any stamp or transfer
taxes in connection with the original issuance and sale of the Securities;
(iv) the printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (v) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel, up to $5,000, for the Underwriters
relating to such registration and qualification); (vi) any filings required to
be made with the FINRA (including filing fees and the reasonable fees and
expenses of counsel to the Underwriters related to such filings); (vii) the fees
and expenses of the Company’s accountants and the Trustee and the fees and
expenses of counsel (including local and special counsel) for the Company; and
(viii) all other costs and expenses incident to the performance by the Company
of its obligations under the Indenture and hereunder.
6.          Conditions to the Obligations of the Underwriters. The obligations
of the Underwriters to purchase the Securities shall be subject to the accuracy
of the representations and warranties on the part of the Company contained
herein as of the Execution Time and the Closing Date, to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Company of its obligations hereunder and to
the following additional conditions:
(a)          The Final Prospectus, and any supplement thereto, have been filed
in the manner and within the time period required by Rule 424(b) (without
reliance on Rule 424(b)(8)); any other material required to be filed by the
Company pursuant to Rule 433(d) under the Act, shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433; and no stop order suspending the effectiveness of the Registration
Statement or any notice pursuant to Rule 401(g)(2) of the Act that would prevent
its use shall have been issued and no proceedings for that purpose shall have
been instituted or, to the Company’s knowledge, threatened.

10            



--------------------------------------------------------------------------------



 



(b)          The Company shall have requested and caused Mayer Brown LLP,
counsel for the Company, to have furnished to the Representatives, their
opinion, dated the Closing Date and addressed to the Representatives in the form
of Exhibit A, and negative assurance letter, dated as of the Closing Date and
addressed to the Representatives in the form of Exhibit B.
               In rendering such opinion, such counsel may rely (A) as to
matters involving the application of laws of any jurisdiction other than the
State of New York, the General Corporation Law of Delaware or the Federal laws
of the United States, to the extent they deem proper and specified in such
opinion, upon the opinion of other counsel of good standing whom they believe to
be reliable and who are satisfactory to counsel for the Underwriters; and (B) as
to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Company and public officials. Such opinion may
contain customary assumptions, exceptions, limitations, qualifications and
comments.
(c)          The Company shall have requested and caused Jonathan D. Kantor,
Executive Vice President, General Counsel and Secretary for CNA Financial
Corporation, to have furnished his opinion, dated the Closing Date and addressed
to the Representatives in the form of Exhibit C.
               In rendering such opinion, such counsel may rely (A) as to
matters involving the application of laws of any jurisdiction other than the
States of New York and Illinois, the General Corporation Law of Delaware or the
Federal laws of the United States, to the extent he deems proper and specified
in such opinion, upon the opinion of other counsel of good standing whom he
believes to be reliable and who are satisfactory to counsel for the
Underwriters; and (B) as to matters of fact, to the extent he deems proper, on
certificates of responsible officers of the Company and public officials. Such
opinion may contain customary assumptions, exceptions, limitations,
qualifications and comments.
(d)          The Representatives shall have received from Cravath, Swaine &
Moore LLP, counsel for the Underwriters, such opinion or opinions, dated the
Closing Date and addressed to the Representatives, with respect to the issuance
and sale of the Securities, the Registration Statement, the Disclosure Package,
the Final Prospectus (together with any supplement thereto) and other related
matters as the Representatives may reasonably require, and the Company shall
have furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.
(e)          The Company shall have furnished to the Representatives a
certificate of the Company, signed by the Chairman of the Board or the Chief
Executive Officer and the principal financial or accounting officer of the
Company, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Registration Statement, the Final
Prospectus, the Disclosure Package and any supplements or amendments thereto and
this Agreement and that:
(i)          the representations and warranties of the Company in this Agreement
are true and correct in all material respects on and as of the Closing Date with
the same effect as if made on the Closing Date; provided, however, that if any
such representation or warranty is already qualified by materiality, such
representation or warranty as so qualified is true and correct in all respects
on and as of the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;
(ii)          no stop order suspending the effectiveness of the Registration
Statement has been issued and no proceedings for that purpose have been
instituted or, to the Company’s knowledge, threatened; and
(iii)          since the date of the most recent financial statements included
or incorporated by reference in the Final Prospectus (exclusive of any
supplement thereto), there has been no Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Final Prospectus
(exclusive of any supplement thereto).

11            



--------------------------------------------------------------------------------



 



(f)          The Company shall have requested and caused Deloitte & Touche LLP
to have furnished to the Representatives, at the Execution Time and at the
Closing Date, letters, dated respectively as of the Execution Time and as of the
Closing Date, in form and substance satisfactory to the Representatives,
confirming that they are independent registered public accountants with respect
to the Company within the meaning of the Act and the Exchange Act and the
respective applicable rules and regulations adopted by the Commission
thereunder, and stating in effect that:
(i)          in their opinion the audited financial statements and financial
statement schedules included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Final Prospectus and reported on by
them comply as to form in all material respects with the applicable accounting
requirements of the Act and the Exchange Act and the related rules and
regulations adopted by the Commission;
(ii)          on the basis of a reading of the latest unaudited financial
statements made available by the Company and its subsidiaries; their limited
review, in accordance with standards established under Statement on Auditing
Standards No. 100, of the unaudited interim financial information for the
nine-month period ended September 30, 2009 and as at September 30, 2009 carrying
out certain specified procedures (but not an examination in accordance with
generally accepted auditing standards) which would not necessarily reveal
matters of significance with respect to the comments set forth in such letter; a
reading of the minutes of the meetings of the shareholders, directors and
executive and audit committees of the Company and its significant subsidiaries;
and inquiries of certain officials of the Company who have responsibility for
financial and accounting matters of the Company and its subsidiaries as to
transactions and events subsequent to December 31, 2008, nothing came to their
attention which caused them to believe that:
(1)          any unaudited financial statements included or incorporated by
reference in the Registration Statement and the Final Prospectus do not comply
as to form in all material respects with applicable accounting requirements of
the Act and with the related rules and regulations adopted by the Commission
with respect to financial statements included or incorporated by reference in
quarterly reports on Form 10-Q under the Exchange Act; and said unaudited
financial statements are not in conformity with generally accepted accounting
principles applied on a basis substantially consistent with that of the audited
financial statements included or incorporated by reference in the Registration
Statement and the Final Prospectus;
(2)          with respect to the period subsequent to September 30, 2009, there
were any changes, at a specified date not more than five days prior to the date
of the letter, in the long-term debt of the Company and its subsidiaries or
capital stock of the Company or decreases in the stockholders’ equity of the
Company as compared with the corresponding amounts shown on the September 30,
2009 balance sheet included or incorporated by reference in the Registration
Statement and the Final Prospectus, or for the period from October 1, 2009 to
such specified date there were any decreases, as compared with the corresponding
period in the preceding year in net income of the Company and its subsidiaries
or in operating income of the Company and its subsidiaries, in each case, on
either a total or per share basis, except in all instances for changes or
decreases set forth in such letter, in which case the letter shall be
accompanied by an explanation by the Company as to the significance thereof
unless said explanation is not deemed necessary by the Representatives (except
that, for any periods subsequent to September 30, 2009 for which there are
currently no consolidated financial statements of the Company, the statement
shall instead be that nothing has come to their attention which caused them to
believe that there have been any increases in the long-term debt of the Company
and its subsidiaries or capital stock of the Company since the Company’s last
consolidated financial statement);

12            



--------------------------------------------------------------------------------



 



(3)          the information included or incorporated by reference in the
Registration Statement and Final Prospectus in response to Regulation S-K,
Item 301 (Selected Financial Data), Item 302 (Supplementary Financial
Information) and Item 402 (Executive Compensation) is not in conformity with the
applicable disclosure requirements of Regulation S-K;
(iii)         they have performed certain other specified procedures as a result
of which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth or incorporated by reference in the Registration
Statement and the Final Prospectus and in Exhibit 12 to the Registration
Statement agrees with the accounting records of the Company and its
subsidiaries, excluding any questions of legal interpretation.
References to the Final Prospectus in this paragraph (f) include any supplement
thereto at the date of the letter.
(g)          Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Registration Statement (exclusive of any
amendment thereof) and the Final Prospectus (exclusive of any supplement
thereto), there shall not have been (i) any change or decrease specified in the
letter or letters referred to in paragraph (f) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
financial condition, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Disclosure Package the effect of which, in any case referred to in clause (i) or
(ii) above, is, in the sole judgment of the Representatives, so material and
adverse as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated by the Registration Statement
(exclusive of any amendment thereof) and the Disclosure Package.
(h)          Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.
(i)          Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.
If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Underwriters, this
Agreement and all obligations of the Underwriters hereunder may be canceled at,
or at any time prior to, the Closing Date by the Representatives. Notice of such
cancellation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.
The documents required to be delivered by this Section 6 shall be delivered at
the offices of Mayer Brown LLP, counsel for the Company, at 71 South Wacker
Drive, Chicago, Illinois 60606, on the Closing Date.
7.           Reimbursement of Underwriters’ Expenses. If the sale of the
Securities provided for herein is not consummated because any condition to the
obligations of the Underwriters set forth in Section 6 hereof is not satisfied,
because of any termination pursuant to Section 10(i) hereof or because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Underwriters, the Company will reimburse the Underwriters
severally through the Representatives on demand for all reasonable out-of-pocket
expenses (including reasonable fees and disbursements

13            



--------------------------------------------------------------------------------



 



of counsel) that shall have been incurred by them solely and directly in
connection with the proposed purchase and sale of the Securities.

8.   Indemnification and Contribution.  (a) The Company agrees to indemnify and
hold harmless each Underwriter, the directors, officers, employees and agents of
each Underwriter and each person who controls any Underwriter within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the registration statement for the registration of the
Securities as originally filed or in any amendment thereof, or in the Basic
Prospectus, any Preliminary Final Prospectus, the Final Prospectus, any Issuer
Free Writing Prospectus, the Disclosure Package or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Underwriter through the Representatives
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Company may otherwise have.       (b)          Each
Underwriter severally and not jointly agrees to indemnify and hold harmless the
Company, each of its directors, each of its officers who signs the Registration
Statement, and each person who controls the Company within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity from
the Company to each Underwriter, but only with reference to written information
relating to such Underwriter furnished to the Company by or on behalf of such
Underwriter through the Representatives specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability which any Underwriter may otherwise have. The
Company acknowledges that the statements set forth on Schedule I hereto under
the caption “Information provided for purposes of Section 8(b)” constitute the
only information furnished in writing by or on behalf of the several
Underwriters for inclusion in any Preliminary Final Prospectus, the Final
Prospectus, any Issuer Free Writing Prospectus or the Disclosure Package.      
(c)          Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to

14            



--------------------------------------------------------------------------------



 



    those available to the indemnifying party, (iii) the indemnifying party
shall not have employed counsel reasonably satisfactory to the indemnified party
to represent the indemnified party within a reasonable time after notice of the
institution of such action or (iv) the indemnifying party shall authorize the
indemnified party to employ separate counsel at the expense of the indemnifying
party. An indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes (i) an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include any statement as to or an admission of fault, culpability or a
failure to act, by or on behalf of any indemnified party.       (d)          In
the event that the indemnity provided in paragraph (a) or (b) of this Section 8
is unavailable to or insufficient to hold harmless an indemnified party for any
reason, the Company and the Underwriters severally agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which the Company and one or more of the Underwriters
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and by the Underwriters on the
other from the offering of the Securities; provided, however, that in no case
shall any Underwriter (except as may be provided in any agreement among
underwriters relating to the offering of the Securities) be responsible for any
amount in excess of the underwriting discount or commission applicable to the
Securities purchased by such Underwriter hereunder. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the Company
and the Underwriters severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and of the Underwriters on the other in
connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations. Benefits received by the
Company shall be deemed to be equal to the total net proceeds from the offering
(before deducting expenses) received by the Company, and benefits received by
the Underwriters shall be deemed to be equal to the total underwriting discounts
and commissions, in each case as set forth on the cover page of the Final
Prospectus. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Underwriters on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Underwriters agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Underwriter within the meaning of either the Act or the Exchange Act
and each director, officer, employee and agent of an Underwriter shall have the
same rights to contribution as such Underwriter, and each person who controls
the Company within the meaning of either the Act or the Exchange Act, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

9.          Default by an Underwriter. If any one or more Underwriters shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule II hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Underwriters) the Securities which the defaulting Underwriter or
Underwriters agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting
Underwriter or Underwriters agreed but failed to purchase shall exceed 10% of
the aggregate amount of Securities set forth in Schedule II hereto, the
remaining Underwriters shall have the right to

15            



--------------------------------------------------------------------------------



 



purchase all, but shall not be under any obligation to purchase any, of the
Securities, and if such nondefaulting Underwriters do not purchase all the
Securities, this Agreement will terminate without liability to any nondefaulting
Underwriter or the Company. In the event of a default by any Underwriter as set
forth in this Section 9, the Closing Date shall be postponed for such period,
not exceeding five Business Days, as the Representatives shall determine in
order that the required changes in the Registration Statement and the Final
Prospectus or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Underwriter of its
liability, if any, to the Company and any nondefaulting Underwriter for damages
occasioned by its default hereunder.
10.          Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representatives, by notice given to the Company prior
to delivery of and payment for the Securities, if at any time after the
execution of this Agreement and prior to such time (i) trading in any securities
of the Company shall have been suspended by the Commission or the New York Stock
Exchange (other than a suspension covered by clause (ii)), (ii) trading in
securities generally on the New York Stock Exchange or the Nasdaq National
Market shall have been suspended or limited or minimum prices shall have been
established on such Exchange or the Nasdaq National Market, (iii) a banking
moratorium shall have been declared either by Federal or New York State
authorities or (iv) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war, or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Representatives, impractical or inadvisable
to proceed with the offering or delivery of the Securities as contemplated by
the Final Prospectus (exclusive of any supplement thereto).
 11.          Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Underwriters set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of any Underwriter or the Company or any of
the officers, directors, employees, agents or controlling persons referred to in
Section 8 hereof, and will survive delivery of and payment for the Securities.
The provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.
 12.          Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representatives, will be mailed,
delivered or telefaxed to the Representatives at the address set forth in
Schedule I hereto; or, if sent to the Company, will be mailed, delivered or
telefaxed to the General Counsel, CNA Financial Corporation (fax no.: (312)
822-1297) and confirmed to it in writing at CNA Financial Corporation, 333 South
Wabash Avenue, Chicago, Illinois 60604, Attention: General Counsel.
13.          Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 8 hereof, and no other person will have any right or obligation
hereunder.
14.          Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.
15.          Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
16.          Headings. The section headings used herein are for convenience only
and shall not affect the construction hereof.
17.          Arms-length Transaction. The Company and the Underwriters
acknowledge and agree that (i) the purchase and sale of the Securities pursuant
to this Agreement is an arm’s-length commercial transaction between the Company,
on the one hand, and the Underwriters, on the other, (ii) in connection
therewith and with the process leading to such transaction each Underwriter is
acting solely as a principal and not the agent or fiduciary of the Company,
(iii) no Underwriter has assumed an advisory or fiduciary responsibility in
favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Underwriter has advised or
is currently advising the Company on other matters) or any other obligation to
the Company except the obligations expressly set forth in this Agreement and
(iv) each of the Company and the Underwriters has

16            



--------------------------------------------------------------------------------



 



consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company agrees that it will not claim that the Underwriters, or
any of them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to them, in connection with such transaction or the
process leading thereto.
18.          Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.
19.          Waiver of Jury Trial. The Company and each of the Underwriters
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

20.   Definitions. The terms which follow, when used in this Agreement, shall
have the meanings indicated.       “Act” shall mean the Securities Act of 1933,
as amended, and the rules and regulations of the Commission promulgated
thereunder.       “Applicable Time” shall mean 3:15 p.m. (Eastern time) on the
date of this Agreement.       “Basic Prospectus” shall mean the prospectus
referred to in paragraph 1(a) above contained in the Registration Statement at
the Effective Date, including any documents incorporated by reference therein.  
    “Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.       “Commission” shall mean the
Securities and Exchange Commission.       “Disclosure Package” shall mean
(i) the Basic Prospectus, as amended and supplemented to the Applicable Time,
(ii) the other information, if any, identified in Schedule IV hereto, (iii)
Issuer Free Writing Prospectuses, if any, identified in Schedule III hereto, and
(iv) any other Free Writing Prospectus that the parties hereto shall hereafter
expressly agree in writing to treat as part of the Disclosure Package.      
“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto became or become effective.  
    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.      
“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.       “Final Prospectus” shall mean the
prospectus supplement relating to the Securities that was first filed pursuant
to Rule 424(b) after the Execution Time, together with the Basic Prospectus.    
  “Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.       “Issuer Free Writing Prospectus” shall mean an issuer free
writing prospectus, as defined in Rule 433.       “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business.    
  “Material Subsidiaries” shall mean CNA Surety Corporation, Continental
Assurance Company, Continental Casualty Company, The Continental Insurance
Company, The Continental Corporation and CNA National Warranty Corporation.

17            



--------------------------------------------------------------------------------



 



    “Preliminary Final Prospectus” shall mean any preliminary prospectus
supplement to the Basic Prospectus which describes the Securities and the
offering thereof and is used prior to filing of the Final Prospectus, including
any documents incorporated by reference therein, together with the Basic
Prospectus.       “Registration Statement” shall mean the registration statement
referred to in paragraph 1(a) above, including exhibits, financial statements
and any documents incorporated by reference therein and any prospectus
supplement relating to the Securities that is filed with the Commission pursuant
to Rule 424(b) and deemed part of such registration statement pursuant to
Rule 430B, as amended at the Execution Time and, in the event any post-effective
amendment thereto becomes effective prior to the Closing Date, shall also mean
such registration statement as so amended.       “Rule 158”, “Rule 163”,
“Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430B”, and
“Rule 433” refer to such rules under the Act.       “Trust Indenture Act” shall
mean the Trust Indenture Act of 1939, as amended, and the rules and regulations
of the Commission promulgated thereunder.

18            



--------------------------------------------------------------------------------



 



                  If the foregoing is in accordance with your understanding of
our agreement, please sign and return to us the enclosed duplicate hereof,
whereupon this letter and your acceptance shall represent a binding agreement
among the Company and the several Underwriters.


            CNA Financial Corporation
        By:        /s/ D. Craig Mense       Name:   D. Craig Mense      
Title:   Executive Vice President and Chief Financial Officer     

[Signature Page to the Underwriting Agreement]





--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

           
By:  
  Citigroup Global Markets Inc.        
By: 
  /s/ C. M. Harjani
 
Name: Chandru M. Harjani    
 
  Title: Vice President    
 
       
By:
  J.P. Morgan Securities Inc.      
 
       
By: 
  /s/ Robert Bottamedi
 
Name: Robert Bottamedi    
 
  Title: Vice President    
 
       
By:
  Wells Fargo Securities, LLC      
 
       
By: 
  /s/ Carolyn C. Hurley
 
Name: Carolyn C. Hurley    
 
  Title: Vice President    

For themselves and the other
several Underwriters named in
Schedule II to the foregoing
Agreement.
[Signature Page to the Underwriting Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT A
Opinion of Mayer Brown LLP
November 13, 2009                   
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Wells Fargo Securities, LLC
301 S. College Street
Charlotte, North Carolina 28288
             Re:          Public Offering of CNA Financial Corporation 7.350%
Notes due 2019
Ladies and Gentlemen:  
             This opinion is furnished to the several underwriters named in
Schedule II to the Underwriting Agreement (as defined below) (the
“Underwriters”), at the request of the CNA Financial Corporation, a Delaware
corporation (the “Company”), in connection with the Underwriting Agreement,
dated November 9, 2009 (the “Underwriting Agreement”), between the Underwriters
and the Company, pursuant to which the Underwriters have agreed to purchase from
the Company for public offering $350,000,000 aggregate principal amount of
7.350% Notes due 2019 (the “Securities”). Capitalized terms used herein which
are not defined in this opinion shall have the meanings ascribed to them in the
Underwriting Agreement.
             We have acted as special counsel to the Company in connection with
the purchase by the Underwriters for public offering of the Securities. In that
connection we have examined such documents, certificates, corporate records,
opinions and other instruments and have made such examinations of law as we have
deemed necessary or appropriate for the purpose of this opinion. In making such
examination, we have assumed the genuineness of all signatures, the authenticity
of all documents submitted to us as originals, and the conformity to authentic,
original documents of all documents submitted to us as certified, conformed or
photostatic copies. As to questions of fact (but not as to matters of law)
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon representations, warranties and covenants
contained in the Underwriting Agreement, statements made in the Final Prospectus
and upon statements made in the documents, records, certificates and resolutions
referred to above. We have assumed the due execution and delivery by you,
pursuant to due authorization, of the Underwriting Agreement. We have also
participated on behalf of the Company in the preparation of the Registration
Statement and the Final Prospectus.
             On the basis of the foregoing and subject to the qualifications set
forth below, it is our opinion that:
             1.           The Company is validly existing in good standing under
the laws of the State of Delaware. The Company has the corporate power and
corporate authority to carry on its business and to own, lease and operate its
properties, in each case as described in the Disclosure Package and the Final
Prospectus.





--------------------------------------------------------------------------------



 



             2.           The Company has an authorized capitalization as set
forth in the Disclosure Package and the Final Prospectus, and the authorized
capital stock of the Company conforms as to legal matters to the description
thereof contained in the Disclosure Package and the Final Prospectus.
             3.           The Securities have been duly authorized and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Underwriters pursuant to the Underwriting
Agreement will constitute legal, valid and binding obligations of the Company
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their respective terms (except that, (A) the enforceability
thereof may be subject to bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, relating to creditors’ rights
generally and (B) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought).
             4.           The statements relating to legal matters, documents or
proceedings included in the Basic Prospectus under the caption “Description of
the Debt Securities,” and in the Prospectus Supplement under the caption
“Description of Notes,” in each case fairly summarize in all material respects
such matters, documents or proceedings.
             5.           The Securities and the Indenture conform in all
material respects to the descriptions thereof contained in the Prospectus.
             6.           The Indenture has been duly authorized, executed and
delivered, has been duly qualified under the Trust Indenture Act, and
constitutes a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms (except that, (A) the
enforceability thereof may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to
creditors’ rights generally and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought).
             7.           The Underwriting Agreement has been duly authorized,
executed and delivered by the Company.
             8.           The Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Final Prospectus, will not be subject to registration and
regulation as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended. 
             9.           The Registration Statement and any amendments thereto
have become effective under the Securities Act; to our knowledge, no stop order
suspending the effectiveness of the Registration Statement, as amended, has been
issued, no proceedings for that purpose have been instituted or threatened, and
the Registration Statement, the Final Prospectus and each amendment thereof or
supplement thereto as of their respective effective or issue dates (other than
the financial statements and other financial information contained therein, as
to which we express no opinion) complied as to form in all material respects
with the applicable requirements of the Securities Act and the Exchange Act and
the respective rules and regulations thereunder. 
             10.           The Registration Statement and the Final Prospectus
(except for the financial statements and financial schedules and other financial
data or the Statement of Eligibility on Form T-1 included therein, as to which
we do not express any opinion) appear on their face to be appropriately
responsive in all material respects with the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder.
             Our opinion set forth in paragraph 1 above with respect to the
valid existence and good standing of the Company is based solely upon a
certificate of the Secretary of State of the State of Delaware delivered to you
in connection with the closing of the transactions contemplated by the
Underwriting Agreement.





--------------------------------------------------------------------------------



 



             We are admitted to practice law in the States of Illinois and New
York and our opinions expressed herein are limited solely to the federal laws of
the United States of America and the laws of the States of New York and the
Delaware General Corporation Law, and we express no opinion herein concerning
the laws of any other jurisdiction.
             The opinions and statements expressed herein are as of the date
hereof. We assume no obligation to update or supplement this opinion letter to
reflect any facts or circumstances that may hereafter come to our attention or
any changes in applicable law that may hereafter occur.
             This letter is furnished by us pursuant to Section 6(b) of the
Underwriting Agreement and is solely for your benefit and may not be relied upon
by any other party (including any person purchasing Securities through an
Underwriter) without our express written consent.
Very truly yours,
   
   
   
   





--------------------------------------------------------------------------------



 



EXHIBIT B
Letter of Mayer Brown LLP
November 13, 2009                   
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Wells Fargo Securities, LLC
301 S. College Street
Charlotte, North Carolina 28288
             Re:          Public Offering of CNA Financial Corporation 7.350%
Notes due 2019
Ladies and Gentlemen:
             This letter is being furnished to the several underwriters named in
Schedule II to the Underwriting Agreement (as defined below) (the
“Underwriters”), at the request of the CNA Financial Corporation, a Delaware
corporation (the “Company”), in connection with the Underwriting Agreement,
dated November 9, 2009 (the “Underwriting Agreement”), between the Underwriters
and the Company, pursuant to which the Underwriters have agreed to purchase from
the Company for public offering $350,000,000 aggregate principal amount of
7.350% Notes due 2019 of the Company (the “Securities”). Capitalized terms used
herein which are not defined in this opinion shall have the meanings ascribed to
them in the Underwriting Agreement.
             We have acted as special counsel to the Company in connection with
the above transaction. In that connection we have reviewed the Registration
Statement, the Disclosure Package and the Final Prospectus and participated in
discussions with representatives of the Company, its independent registered
public accounting firm, representatives of the Underwriters and counsel for the
Underwriters regarding such documents and information and related matters. We
did not participate in the preparation of the documents incorporated by
reference in the Registration Statement, the Disclosure Package and the Final
Prospectus.
             The purpose of our professional engagement was not to establish or
to confirm factual matters set forth in the Registration Statement, the
Disclosure Package and the Final Prospectus, and we have not undertaken to
verify independently any of such factual matters. Moreover, many of the
determinations required to be made in the preparation of the Registration
Statement, the Disclosure Package and the Final Prospectus involve matters of a
non-legal nature.
             Subject to the foregoing and on the basis of the information we
have gained in the course of performing the services referred to above, we
confirm to you that nothing came to our attention that caused us to believe
that:
             1.           The Registration Statement, as of the Effective Date,
contained an untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.





--------------------------------------------------------------------------------



 



             2.           The Disclosure Package, as of the Applicable Time,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
             3.           The Final Prospectus, as of its date and as of the
date hereof, contained or contains any untrue statement of a material fact or
omitted or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
provided, however, that we do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Disclosure Package, or the Final Prospectus, except as otherwise
specifically provided in paragraphs 2, 4 and 5 in our opinion of today’s date
addressed to you, and we do not express any belief with respect to the financial
statements or other financial or accounting data or information, the Statement
of Eligibility on Form T-1 or assessments of or reports on the effectiveness of
internal control over financial reporting contained in, incorporated by
reference into or omitted from the Registration Statement, the Disclosure
Package and the Final Prospectus. In addition, subject to the foregoing and
based on the information we have gained in performing the services referred to
above, nothing came to our attention that caused us to believe that any legal or
governmental proceedings pending or threatened to which the Company or any of
its subsidiaries is a party or to which any of the properties of the Company or
any of its subsidiaries is subject that are required to be described in the
Registration Statement, the Disclosure Package or the Final Prospectus and are
not so described.
             This letter is furnished by us pursuant to Section 6(b) of the
Underwriting Agreement, is solely for your benefit in your capacity as the
several underwriters and is not to be used, quoted or otherwise relied upon by
any other person (including any person that acquires the Securities from you) or
by you for any other purpose, or filed or furnished to any governmental agency
or any other person, without our prior written consent.
Very truly yours,
   
   
   
   





--------------------------------------------------------------------------------



 



EXHIBIT C
[Letterhead of CNA Financial Corp]
November 13, 2009               
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Wells Fargo Securities, LLC
301 S. College Street
Charlotte, North Carolina 28288
             Re:          Public Offering of CNA Financial Corporation 7.350%
Notes due 2019
Ladies and Gentlemen:
             I am providing this opinion as Executive Vice President, General
Counsel and Secretary of CNA Financial Corporation, a Delaware corporation (the
“Company”), in connection with the issuance and sale by the Company to the
several underwriters named in Schedule II of the hereinafter defined
Underwriting Agreement (the “Underwriters”), of $350,000,000 aggregate principal
amount of its 7.350% Notes due 2019 (said Notes to be issued and sold by the
Company being hereinafter called the “Securities”) pursuant to the Underwriting
Agreement, dated as of November 9, 2009, between the Company and the
Underwriters (the “Underwriting Agreement”). Capitalized terms used but not
defined herein are used as defined in the Underwriting Agreement.
             In that connection, I, or attorneys under my supervision, have
reviewed and examined: (i) the Registration Statement; (ii) the Basic
Prospectus; (iii) the Disclosure Package; (iv) the Final Prospectus; (v) the
“issuer free writing prospectus” (as defined in Rule 433(h)(1) of the Rules and
Regulations), dated November 9, 2009, attached as Schedule III of the
Underwriting Agreement, relating to the Securities (the “Free Writing
Prospectus”); (vi) the Certificate of Incorporation of the Company, as amended
through the date hereof; (vii) the By-laws of the Company, as amended through
the date hereof; (viii) a specimen certificate representing the Securities; and
(ix) the resolutions of the Board of Directors of the Company relating to the
issuance of the Securities. In addition, I have reviewed such other documents
and instruments, investigated such matters of law, and as to matters of fact, to
the extent I have deemed proper, relied on certificates of responsible officers
of the Company and certificates or other written statements of officials of
jurisdictions having custody of documents with respect to the corporate
existence or good standing of the Company, conferred with such officers and
directors of the Company and the Material Subsidiaries, and ascertained or
verified to my satisfaction such additional facts with respect to the Company
which I have deemed necessary or appropriate for the purposes of this opinion. I
have with your consent also assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to me as originals and the conformity to original documents of all documents
submitted to me as copies.
             I am a member of the Bar of the State of New York and of Illinois
and do not express any opinion as to any matters governed by any laws other than
the laws of New York and Illinois, the General Corporation Law of the State of
Delaware and the federal laws of the United States.
             Based on the foregoing and subject to the qualifications set forth
below, it is my opinion that:





--------------------------------------------------------------------------------



 



(i)           the Company is validly existing as a corporation in good standing
under the laws the State of Delaware, with full corporate power and authority to
own or lease, as the case may be, and to operate its properties and conduct its
business as described in the Disclosure Package and the Final Prospectus, and is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each jurisdiction which requires such qualification, except
where the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;
(ii)           each of the Material Subsidiaries is validly existing as an
insurance company (other than The Continental Corporation, which is validly
existing as a New York business corporation, CNA Surety Corporation, which is
validly existing as a Delaware corporation, and CNA National Warranty
Corporation, which is validly existing as an Arizona corporation) and is
authorized to transact its appropriate business under the insurance code of its
domiciliary state, with full corporate power and authority to own is properties
and conduct its business as described in the Disclosure Package and the Final
Prospectus, and is duly licensed to do business as a foreign insurer and is
authorized to transact its appropriate business under the laws of each
jurisdiction which requires such licensure wherein it owns or leases material
properties or conducts material business where the failure to be so licensed
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;
(iii)           all the outstanding shares of capital stock of each Material
Subsidiary have been duly and validly authorized and issued and are fully paid
and nonassessable, and, except to the extent otherwise set forth in the
Disclosure Package and the Final Prospectus, all outstanding shares of capital
stock of the Material Subsidiaries are owned by the Company either directly or
through wholly owned subsidiaries (except for CNA Surety Corporation, of which
the Company owns approximately 62%) free and clear of any perfected security
interest and, to my knowledge, after due inquiry, any other security interest,
claim, lien or encumbrance;
(iv)           to my knowledge, there is no pending or threatened action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Company or any of its subsidiaries or its or
their property of a character required to be disclosed in the Registration
Statement which is not adequately disclosed in the Disclosure Package and the
Final Prospectus, and there is no franchise, contract or other document of a
character required to be described in the Registration Statement or Final
Prospectus, or to be filed as an exhibit thereto, which is not described or
filed as required.
(v)           neither the issue and sale of the Securities, nor the consummation
of any other of the transactions contemplated by the Underwriting Agreement, nor
the fulfillment of the terms of the Underwriting Agreement will conflict with,
result in a breach or violation of, or the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or its Material
Subsidiaries pursuant to, (i) the charter or by-laws of the Company or of its
Material Subsidiaries that are corporations or the certificate of formation or
operating agreement of any Material Subsidiary that is a limited partnership,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its Material Subsidiaries is a party
or bound or to which its or their property is subject, or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
its Material Subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or its Material Subsidiaries or any of its or their properties, except,
with respect to clauses (ii) and (iii) above, for such conflicts, breaches,
violations or impositions that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;
(vi)           to my knowledge, no holders of securities of the Company have
rights to the registration of such securities under the Registration Statement;
and
 (vii)           no consent, approval, authorization, filing with or order of
any court or governmental agency or body is required in connection with the
performance by the Company of its obligations under the Underwriting Agreement,
except such as have been obtained under the Act and such as may be required to
be obtained by the Company under the blue sky laws of any jurisdiction in
connection with the purchase from the Company and distribution of the Shares by
the Underwriter in the manner contemplated in the Underwriting Agreement and in
the Final Prospectus and such other approvals as have been obtained.





--------------------------------------------------------------------------------



 



             I am not passing upon and assume no responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement or any amendments thereto, the Final Prospectus or the
Disclosure Package nor am I making any representation that I have independently
verified or checked the accuracy, completeness or fairness of such statements.
Also, I am not expressing any view as to the financial statements and related
schedules or the other financial data or the Statement of Eligibility on Form
T-1 included or incorporated by reference in the Registration Statement, the
Final Prospectus or the Disclosure Package or omitted therefrom. However, as
indicated above, I or attorneys under my supervision have examined various
documents and records and participated in conferences with your representatives,
representatives of the Company, the Company’s counsel and the Company’s
auditors, at which time the contents of the Registration Statement, the Final
Prospectus, the Disclosure Package and related matters were discussed. Subject
to the foregoing, I advise you that no facts have come to my attention as a
result of the foregoing which have caused me to believe that (i) at the
Effective Date immediately preceding the Execution Time, the Registration
Statement contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the Disclosure Package, as of the
Applicable Time, included any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (iii) the Final
Prospectus as of its date and as of the Closing Date includes any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
             I do not purport herein to cover the application of state blue sky
or securities laws to the sale of the Securities.
             The opinions and statements expressed herein are as of the date
hereof. I assume no obligation to update or supplement this opinion letter to
reflect any facts or circumstances that may hereafter come to my attention or
any changes in applicable law that may hereafter occur.
             This opinion is rendered only to you and solely for your benefit in
connection with the above transaction. This opinion may not be relied upon by
you for any other purpose, or relied upon by any other person, entity, firm or
corporation (including purchases of Securities through the Underwriters) for any
purpose without my prior written consent. The opinions contained herein are
limited to the matters expressly stated herein, and no opinion may be inferred
or implied beyond the matters expressly stated herein.


            Yours truly,


Jonathan D. Kantor
Executive Vice President, General Counsel and
Secretary
                       





--------------------------------------------------------------------------------



 



SCHEDULE I
Registration Statement No. 333-140870.

     
Representative(s)
  Citigroup Global Markets Inc.
 
  J.P. Morgan Securities Inc.
 
  Wells Fargo Securities, LLC

Title, Purchase Price and Description of Securities:
               7.350% Notes due 2019
               Principal amount: $350,000,000
               Purchase Price: 99.2370%, plus accrued interest, if any, from
November 13, 2009
Other provisions:
Closing Date, Time and Location: November 13, 2009 at 10:00 a.m. at the offices
of Mayer Brown LLP, 71 South Wacker Drive, Chicago, Illinois 60606.
Information provided for purposes of Section 8(b):
(i) the last paragraph on the cover page of the Final Prospectus regarding sales
by the Underwriters of the Securities and (ii) in the Final Prospectus under the
heading “Underwriting,” (a) the language in the first paragraph regarding the
Underwriters and their respective participation in the sale of the Securities;
(b) the fourth paragraph regarding sales by the Underwriters of the Securities;
and (c) the sixth and seventh paragraphs related to stabilization and syndicate
covering transactions.
Address for notices pursuant to Section 12:
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Attn: General Counsel
J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Attn: High Grade Syndicate Desk
Wells Fargo Securities, LLC
301 S. College Street
Charlotte, North Carolina 28288
Attn: Transaction Management Department





--------------------------------------------------------------------------------



 



SCHEDULE II


              Principal Amount of       2019 Notes   Underwriters   to be
Purchased  
Citigroup Global Markets Inc.
    $105,000,000.00  
J.P. Morgan Securities Inc.
    $105,000,000.00  
Wells Fargo Securities, LLC
    $105,000,000.00  
U.S. Bancorp Investment, Inc.
    $14,000,000.00  
The Williams Capital Group, L.P.
    $14,000,000.00  
PNC Capital Markets LLC
    $7,000,000.00  
 
     
       Total
    $350,000,000.00  
 
     





--------------------------------------------------------------------------------



 



SCHEDULE III
 Schedule of Free Writing Prospectuses included in the Disclosure Package
1. Free writing prospectus, dated November 9, 2009, which contains the following
Fixed Rate Term Sheet relating to the pricing terms of the Securities:
CNA FINANCIAL CORPORATION
7.350% Senior Notes due 2019
Final Terms and Conditions:

         
 
  Issuer:   CNA Financial Corporation
 
       
 
  Securities:   7.350% Notes due 2019
 
       
 
  Security Type:   Senior Unsecured Fixed Rate Notes
 
       
 
  Expected Ratings1:   Baa3/BBB-/BBB- (Stable/Stable/Negative)
 
      (Moody’s/S&P/Fitch)
 
       
 
  Trade Date:   November 9, 2009 
 
       
 
  Settlement Date:   November 13, 2009 (T + 3)
 
       
 
  Maturity Date:   November 15, 2019 
 
       
 
  Principal Amount:   $350,000,000 
 
       
 
  Benchmark Treasury:   3.625% US Treasury due 08/19 
 
       
 
  Benchmark Treasury Price:   101-03 
 
       
 
  Benchmark Treasury Yield:   3.491% 
 
       
 
  Spread to Benchmark Treasury:   +387.5 bps
 
       
 
  Yield to Maturity:   7.366% 
 
       
 
  Coupon:   7.350% 
 
       
 
  Public Offering Price:   99.887% of principal amount
 
       
 
  Make-Whole Call:   At any time at a discount rate of Treasury plus 50 bps
 
       
 
  Interest Payment Dates:   Semi-annually on the 15 of each May and November,
 
      commencing on May 15, 2010. 
 
       
 
  Joint Bookrunners:   Citigroup Global Markets Inc.
 
      J.P. Morgan Securities Inc.
 
      Wells Fargo Securities, LLC
 
  Co-managers:   U.S. Bancorp Investment, Inc.
 
      The Williams Capital Group, L.P.
 
      PNC Capital Markets LLC

 

1  A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.





--------------------------------------------------------------------------------



 



A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.
The issuer has filed a registration statement (including a prospectus) with the
U.S. Securities and Exchange Commission (SEC) for this offering. Before you
invest, you should read the prospectus for this offering in that registration
statement, and other documents the issuer has filed with the SEC for more
complete information about the issuer and this offering. You may get these
documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
Alternatively, you may obtain a copy of the prospectus from the issuer or
Citigroup Global Markets Inc., by calling 1-877-858-5407, or J.P. Morgan
Securities Inc., by calling collect 1-212-834-4533 or Wells Fargo Securities,
LLC, by calling 1-800-326-5897.
Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers were
automatically generated as a result of this communication being sent via
Bloomberg or another email system.






--------------------------------------------------------------------------------



 



SCHEDULE IV
Schedule of other information included in the Disclosure Package
Not applicable

